DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2012/0156459) in view of Kasai et al. (US 2020/0113048).
Regarding claims 1 and 7-8, Lu discloses a laminate, i.e. thermal substrate,  comprising a multilayer film (paragraphs 0018-0019) comprising a first film comprising polyimide resin, i.e. a first outer layer, (paragraph 0019), a second film comprising polyimide resin, i.e. a core layer comprising a polyimide, (paragraph 0019) and a third film comprising polyimide resin, i.e. a second outer layer comprising second polyimide, (paragraph 0019), wherein the multilayer film has a thickness of less than 60 microns (paragraph 0021) and the first outer layer, the core layer and the second outer layer each comprise a thermally conductive filler (paragraphs 0022, 0025, 0026) and metal layers 18 and 20 are disposed on each side of the multilayer laminate, i.e. first and 
Lu does not disclose a thickness of the first and second conductive layers.
Kasai discloses a laminate comprising two outermost metal foil layers in fig. 4 (paragraph 0051) wherein the thickness of the metal foil layers is depended on the application of the laminate body to obtain sufficient functions (paragraph 0085).
It would have been obvious to one of ordinary skill in the art to modify the thickness, including that presently claimed, of the metal layers of Lu to obtain sufficient functions depending on the applications as taught by Kasai.
Since the instant specification is silent to unexpected results, the specific thickness of the metal layers is not considered to confer patentability to the claims. As sufficient functionality is a variable that can be modified, among others, by adjusting the thickness of metal layers, the precise thickness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed thickness cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the thickness of metal layers in Lu to obtain the desired property (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the 
Regarding claim 2, Lu in view of Kasai discloses thermal substrate of claim 1, wherein the first and second outer layer has a thickness of 7 to 20 microns (paragraph 0021) and the thickness of the polyimide laminate is less than 60 microns (paragraph 0021), therefore, the thickness of the core layer would be 20 to 46 microns (60-14 to 60-40).
Regarding claim 3, Lu in view of Kasai discloses thermal substrate of claim 1, wherein given that the core layer of Lu comprises higher amount of conductive filler compare to the first and second outer layers and given that the polyimide in each layers of Lu is the same as claimed in present claims, it is clear that a Tg of the core layer of Lu would intrinsically be higher than both a Tg of the first and second outer layers. 
Regarding claim 4, Lu in view of Kasai discloses thermal substrate of claim 1, wherein, the thermally conductive filler of the first outer layer is present in an amount of from 0.1 to 60 wt% based on the total weight of the polyimide resin and the thermal conductive filler (paragraph 0022), the thermally conductive filler of the core layer is present in an amount of from 10 to 50 wt% based on the total weight of the polyimide film (paragraph 0025), and the thermally conductive filler of the second outer layer is present in an amount of from 0.1 to 60 wt% based on the total weight of the polyimide resin and the thermal conductive filler (paragraph 0026).
Regarding claim 5, Lu in view of Kasai discloses thermal substrate of claim 1, wherein if thermal conductive filler of the core layer is present in an amount of 10 wt% 
Regarding claim 6, Lu in view of Kasai discloses thermal substrate of claim 1, wherein the thermal conductive filler of each layer is boron nitride or aluminum nitride (paragraph 0024).
Regarding claim 9, Lu in view of Kasai discloses thermal substrate of claim 1, wherein the polyimide resin in the first and second layer are the same (paragraph 0028).
Regarding claim 10, Lu in view of Kasai discloses thermal substrate of claim 1, wherein the polyimide of the core layer comprises 3,3’,4,4’-benzophenone tetracarboxylic dianhydride and p-phenylene diamine (paragraph 0023).
Regarding claim 11, Lu in view of Kasai discloses thermal substrate of claim 1, wherein given that polyimide of Lu is the same as claimed in present claims, it is clear that the Tg of polyimide of Lu would be the same as claimed in present claim.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andresakis et al. (US 6495244) discloses thermal substrate as claimed in present claims except that the metal layers of Andresakis is thinner than claimed in present claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787